FILED
                             NOT FOR PUBLICATION                            JUN 10 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ISAUL LOPEZ LOPEZ,                               No. 08-70728

               Petitioner,                       Agency No. A073-944-645

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Isaul Lopez Lopez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying his motion to reopen deportation proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321

F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The IJ did not abuse his discretion in denying Lopez Lopez’s motion as

untimely because it was filed more than ten years after the final administrative

order, see 8 C.F.R. § 1003.23(b)(4)(iii), and Lopez Lopez failed to establish he

acted with the due diligence required for equitable tolling of the filing deadline, see

Iturribarria, 321 F.3d at 897 (equitable tolling is available to a petitioner who is

prevented from filing due to deception, fraud or error, and exercises due diligence

in discovering such circumstances); cf. Ghahremani v. Gonzales, 498 F.3d 993,

1000 (9th Cir. 2007) (due diligence where petitioner demonstrates “steadfast

pursuit” of his case).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-70728